



EXECUTION COPY
Employment Agreement


This Employment Agreement (the “Agreement”), entered into on May 4, 2016 (the
“Effective Date”), by and between Ronald Palmese Jr. (the “Employee”), Shake
Shack Inc., a company organized under the laws of the State of Delaware (“Shake
Shack”), and SSE Holdings, LLC, a limited liability company organized under the
laws of the State of Delaware (the “Partnership” and, together with Shake Shack
and any of the Affiliates of Shake Shack and the Partnership as may employ the
Employee from time to time, and any successor(s) thereto, the “Company”).


RECITALS


WHEREAS, the Company desires to assure itself of the services of the Employee by
engaging the Employee to perform services under the terms hereof; and
WHEREAS, The Employee desires to provide services to the Company on the terms
herein provided.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, including the respective covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree, effective as of the Effective Date, as follows:
1.Certain Definitions


(a)“Affiliate” shall mean, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person where “control” shall have the meaning given such term under Rule 405 of
the Securities Act of 1933, as amended from time to time.
(b)“Agreement” shall have the meaning set forth in the preamble hereto.
(c)“Annual Base Salary” shall have the meaning set forth in Section 3(a).
(d)“Annual Bonus” shall have the meaning set forth in Section 3(b).
(e)“Annual Equity Award” shall have the meaning set forth in Section 3(c).
(f)“Board” shall mean the Board of Directors of Shake Shack.
(g)“Business” shall mean the business of developing, managing, and/or operating
of (i) “better burger” restaurants, (ii) “quick service” or “fast food”
restaurants with an emphasis on hamburgers, and (iii) fast casual restaurants
(i.e., restaurants that do not offer table service but promise a higher quality
of food with fewer frozen or processed ingredients than a fast food restaurant;
e.g., Chipotle Mexican Grill, Culvers and Panera).
(h)The Company shall have “Cause” to terminate the Employee’s employment
hereunder upon: (i) the willful misconduct, gross negligence or an act of
dishonesty of the Employee with regard to the Company or any of its Affiliates,
which in either case, results in or could reasonably be expected to result in
material harm to the Company or such Affiliate; (ii) the willful and continued
failure of the Employee to attempt to perform his duties with the Company or any
of its Affiliates (other than any such failure resulting from Disability), which
failure is not remedied within 30 days after receiving written notice thereof;
(iii) the conviction of the Employee of (or the plea by the Employee of guilty
or nolo contendere to) any felony





--------------------------------------------------------------------------------





involving moral turpitude (other than traffic related offenses or as a result of
vicarious liability); or (iv) a material breach by the Employee of any material
provision of this Agreement, which breach is not remedied within 10 days after
receiving written notice thereof.
(i)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(j)“Company” shall have the meaning set forth in the preamble hereto.
(k)“Date of Termination” shall mean (i) if the Employee’s employment is
terminated due to the Employee’s death, the date of the Employee’s death; (ii)
if the Employee’s employment is terminated due to the Employee’s Disability, the
date determined pursuant to Section 4(a)(ii); or (iii) if the Employee’s
employment is terminated pursuant to Section 4(a)(iii)-(vi), either the date
indicated in the Notice of Termination or the date specified by the Company
pursuant to Section 4(b), whichever is earlier.
(l)“Disability” shall mean the Employee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than 12 months.
(m)“Effective Date” shall have the meaning set forth in the recitals hereto.
(n)“Employee” shall have the meaning set forth in the preamble hereto.
(o)“Extension Term” shall have the meaning set forth in Section 2(b).
(p)The Employee shall have “Good Reason” to terminate the Employee’s employment
hereunder after the occurrence of one or more of the following conditions
without the Employee’s consent: (i) any material adverse change by the Company
in the Annual Base Salary, position, duties, responsibilities, authority, title
or reporting obligations, or the assignment of duties to the Employee by the
Company that are materially inconsistent with the Employee’s position; (ii) a
relocation of the Employee’s principal business location by more than 50 miles
from its then current location; or (iii) any other material breach by the
Company of this Agreement or any other agreement with the Employee.
Notwithstanding the foregoing, no termination for Good Reason will be effective
unless: (A) the Employee provides the Company with at least 30 days prior
written notice of his intent to resign for Good Reason (which notice must be
provided within 60 days following the occurrence of the event(s) purported to
constitute Good Reason); (B) the Company has not remedied the alleged
violation(s) within the 30-day period; and (C) the Employee’s resignation
becomes effective no later than 30 days after the Company has either failed to
cure such event or indicated that it will not cure such event.
(q)“Initial Term” shall have the meaning set forth in Section 2(b).
(r)“Notice of Termination” shall have the meaning set forth in Section 4(b).
(s)“Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.
(t)“Release” shall have the meaning set forth in Section 5(b).
(u)“Release Expiration Date” shall have the meaning set forth in Section 20(c).





--------------------------------------------------------------------------------





(v)“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.
(w)“Severance Period” shall have the meaning set forth in Section 5(b).
(x)“Term” shall have the meaning set forth in Section 2(b).
2.Employment
(a)In General. The Company shall employ the Employee under this Agreement and
the Employee shall remain in the employ of the Company under this Agreement, for
the period set forth in Section 2(b), in the position set forth in Section 2(c),
and upon the other terms and conditions herein provided.
(b)Term of Employment. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date and
ending on the third anniversary thereof, unless earlier terminated as provided
in Section 4. The Initial Term shall automatically be extended for successive
one year periods (each, an “Extension Term” and, collectively with the Initial
Term, the “Term”), unless either party hereto gives notice of non-extension of
the Term to the other no later than ninety (90) days prior to the expiration of
the then-applicable Term.
(c)Position and Duties. During the Term, the Employee: (i) shall serve as Vice
President, General Counsel and Corporate Secretary of Shake Shack and the
Partnership, with responsibilities, duties and authority customary for such
positions, subject to direction by the Chief Financial Officer; (ii) shall
report directly to the Chief Financial Officer; (iii) shall devote substantially
all the Employee’s working time and efforts to the business and affairs of the
Company; and (iv) agrees to observe and comply with the Company’s rules and
policies as adopted by the Company from time to time. The parties acknowledge
and agree that Employee’s duties, responsibilities and authority may include
services for one or more Affiliates of the Company.
3.Compensation and Related Matters
(a)Annual Base Salary. During the Term, the Employee shall receive a base salary
at a rate of $250,008 per annum, as adjusted, which shall be paid in accordance
with the customary payroll practices of the Company (the “Annual Base Salary”).
(b)Annual Bonus. With respect to each Company fiscal year that commences during
the Term, the Employee shall be eligible to receive an annual performance-based
cash bonus (the “Annual Bonus”) based on a target bonus opportunity of 25% of
the Annual Base Salary, which shall be payable based upon the attainment of
individual and Company performance goals established each fiscal year by the
Board or the Compensation Committee thereof, with the opportunity to make up to
40% of the Annual Base Salary, which shall be payable if the Employee and
Company exceed such performance goals. Each such Annual Bonus shall be payable
on, or at such date as is determined by the Board within 120 days following, the
last day of the fiscal year with respect to which it relates. Except as provided
in Section 5, notwithstanding any other provision of this Section 3(b), no bonus
shall be payable with respect to any fiscal year unless the Employee remains
continuously employed with the Company during the period beginning on the
Effective Date and ending on the applicable bonus payment date.
(c)Annual Equity Award. With respect to each Company fiscal year commencing
during the Term, the Employee shall be eligible to receive an annual equity
compensation award (each such award, an “Annual Equity Award”). The form and
terms and conditions of each Annual Equity Award shall be





--------------------------------------------------------------------------------





determined by the Board (or the Compensation Committee of the Board) in its
discretion and shall be set forth in one or more written award agreements
between the Company and the Employee.
(d)Benefits. During the Term, the Employee shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company in accordance
with their terms, as in effect from time to time, and as are generally provided
by the Company to its senior Employee officers.
(e)Vacation; Holidays. During the Term, the Employee shall be entitled to four
weeks and three days paid vacation each full calendar year. Any vacation shall
be taken at the reasonable and mutual convenience of the Company and the
Employee. Holidays shall be provided in accordance with Company policy, as in
effect from time to time.
(f)Business Expenses. During the Term, the Company shall reimburse the Employee
for all reasonable, documented, out-of-pocket travel and other business expenses
incurred by the Employee in the performance of the Employee’s duties to the
Company in accordance with the Company’s applicable expense reimbursement
policies and procedures.
(g)Indemnification. During the Term and for so long thereafter as liability
exists with regard to the Employee’s activities during the Term on behalf of the
Company, the Company shall indemnify the Employee (other than in connection with
the Employee’s gross negligence or willful misconduct) in accordance with the
Company’s customary indemnification policies and procedures which are applicable
to the Company’s officers and directors.
4.Termination. During the Term, the Employee’s employment hereunder may be
terminated by the Company or the Employee, as applicable, without any breach of
this Agreement only under the following circumstances:
(a)Circumstances
(i)Death. The Employee’s employment hereunder shall terminate upon the
Employee’s death.
(ii)Disability. If the Employee incurs a Disability, the Company may give the
Employee written notice of its intention to terminate the Employee’s employment.
In that event, the Employee’s employment with the Company shall terminate,
effective on the later of the 30th day after receipt of such notice by the
Employee or the date specified in such notice; provided that, within the 30-day
period following receipt of such notice, the Employee shall not have returned to
full-time performance of the Employee’s duties hereunder.
(iii)Termination for Cause. The Company may terminate the Employee’s employment
for Cause.
(iv)Termination without Cause. The Company may terminate the Employee’s
employment without Cause.
(v)Resignation for Good Reason. The Employee may resign from the Employee’s
employment for Good Reason.
(vi) Resignation without Good Reason. The Employee may resign from the
Employee’s employment without Good Reason.





--------------------------------------------------------------------------------





(b)Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee under this Section 4 (other than a termination
pursuant to Section 4(a)(i) above) shall be communicated by a written notice to
the other party hereto (a “Notice of Termination”): (i) indicating the specific
termination provision in this Agreement relied upon, (ii) except with, respect
to a termination pursuant to Sections 4(a)(iv) or (vi), setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated, and
(iii) specifying a Date of Termination which, if submitted by the Employee,
shall be at least 30 days following the date of such notice; provided, however,
that a Notice of Termination delivered by the Company pursuant to Section
4(a)(ii) shall not be required to specify a Date of Termination, in which case
the Date of Termination shall be determined pursuant to Section 4(a)(ii);
provided further, that, notwithstanding the foregoing, in the event that the
Employee delivers a Notice of Termination to the Company, the Company may, in
its sole discretion, accelerate the Date of Termination to any date that occurs
following the date of Company’s receipt of such Notice of Termination (even if
such date is prior to the date specified in such Notice of Termination). A
Notice of Termination submitted by the Company (other than a Notice of
Termination under Section 4(a)(ii)) may provide for a Date of Termination on the
date the Employee receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion. The failure by the Company or the
Employee to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Employee hereunder or preclude the Company or the Employee
from asserting such fact or circumstance in enforcing the Company’s or the
Employee’s rights hereunder. Notwithstanding the foregoing, a termination
pursuant to Section 4(a)(iii) shall be deemed to occur if following the
Employee’s termination of employment for any reason the Company determines that
circumstances existing prior to such termination would have entitled to the
Company to terminate the Employee’s employment pursuant to Section 4(a)(iii)
(disregarding any applicable cure period).
5.Company Obligations Upon Termination of Employment
(a)In General. Upon a termination of the Employee’s employment for any reason,
the Employee (or the Employee’s estate) shall be entitled to receive: (i) any
portion of the Employee’s Annual Base Salary through the Date of Termination not
theretofore paid, (ii) any expenses owed to the Employee under Section 3(f),
(iii) any accrued but unused vacation pay owed to the Employee pursuant to
Section 3(e), subject to the Company’s vacation policy, and (iv) any amount
arising from the Employee’s participation in, or benefits under, any employee
benefit plans, programs or arrangements under Section 3(d), which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements. Except as otherwise set forth in Section 5(b)
below, the payments and benefits described in this Section 5(a) shall be the
only payments and benefits payable in the event of the Employee’s termination of
employment for any reason.
(b)Termination without Cause or for Good Reason. In the event of the Employee’s
termination of employment by the Company without Cause pursuant to Section
4(a)(iv) or by the Employee for Good Reason pursuant to Section 4(a)(v), in
addition to the payments and benefits described in Section 5(a) above, the
Company shall, subject to Section 20 and Section 5(c) and subject to the
Employee’s execution and non-revocation of a waiver and release of claims
agreement in the Company’s customary form (a “Release”), as of the Release
Expiration Date, in accordance with Section 20(c):
(i)Continue to pay to the Employee Annual Base Salary during the period
beginning on the Date of Termination and ending on the first anniversary of the
Date of Termination (such period, the “Severance Period”) in accordance with the
Company’s regular payroll practice as of the Date of Termination;





--------------------------------------------------------------------------------





(ii)Pay to the Employee an amount equal to the product of (A) the amount of the
Annual Bonus that would have been payable to the Employee pursuant to Section
3(b) if the Employee was still employed as of the applicable bonus payment date
in respect of the fiscal year in which the Date of Termination occurs based on
actual individual and Company performance goals in such year and (B) the ratio
of (x) the number of full months elapsed during the fiscal year during which
such termination of employment occurs on or prior to the Date of Termination, to
(y) twelve (12). Any amount payable pursuant to this Section 5(b)(ii) shall,
subject to Section 20 and Section 5(c), be paid to Employee in accordance with
Section 3(b) as if the Employee was still employed on the applicable bonus
payment date, but in no event earlier than January 1, or later than December 31,
of the calendar year immediately following the calendar year in which the Date
of Termination occurs;
(iii)Accelerate the vesting of a pro rata amount of the Annual Equity Award that
would next vest following the Date of Termination, such amount to based on the
number of full (not partial) fiscal months elapsed during the twelve (12)-month
period between the previous vesting date or, if none, the award date, and the
Date of Termination (for example, if a pro rata amount of an Annual Equity Award
vests on April 30, 2017, and Employee’s Date of Termination is June 30, 2016,
sixteen and sixty-seven percent (16.67%) of the Annual Equity Award that
otherwise would vest on April 30, 2017 shall immediately vest, and Employee
shall forfeit the remaining eighty-three and thirty-three percent (83.33%) of
the Annual Equity Award scheduled to vest on April 28, 2017 as well as the
remainder of the Annual Equity Award that otherwise would vest subsequently);
and
(iv)During the Severance Period, if the Employee elects to continue coverage
under the Company’s group health plan in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), continue
coverage for the Employee and any eligible dependents under the Company group
health benefit plans in which the Employee and any dependents were entitled to
participate immediately prior to the Date of Termination. In the event Employee
elects to continue with COBRA coverage, provided that Employee timely submits to
the Company evidence of Employee’s payments made to the COBRA administrator, the
Company will reimburse Employee for the Company’s share of the premiums
associated therewith in an amount equal to what the Company pays for the health
insurance premiums of other Employee level employees at the Company. The COBRA
health continuation period under Section 4980B of the Code shall run
concurrently with the period of continued coverage set forth in this Section
5(b)(iv); provided, however, that in the event Employee obtains other employment
that offers group health benefits, such continuation of COBRA coverage by the
Company under this Section 5(b)(iv) shall immediately cease.
(c)Breach of Restrictive Covenants. Notwithstanding any other provision of this
Agreement, no payment or benefit shall be made or provided pursuant to Section
5(b) following the date the Employee first violates any of the restrictive
covenants set forth in Section 6 or any other written agreement between the
Employee and the Company or any of its Affiliates.
(d)Complete Severance. The provisions of this Section 5 shall supersede in their
entirety any severance payment or benefit obligations to the Employee pursuant
to the provisions in any severance plan, policy, program or other arrangement
maintained by the Company.







--------------------------------------------------------------------------------





6.Restrictive Covenants. In consideration for the potential payments to the
Employee hereunder, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Employee agrees to the
following:
(a)Confidentiality. The Employee shall not, at any time during the Term or at
any time thereafter, directly or indirectly, use for the benefit of himself or
any third party or disclose to any Person, firm, company or other entity (other
than the Company or any of its Affiliates) any Confidential Information without
the prior written consent of the Company, except (i) as required in the
performance of his duties to the Company and its Affiliates, (ii) to the extent
that the Employee is required by law, subpoena or court order to disclose any
Confidential Information (provided that in such case, the Employee shall (1)
provide the Company with the earliest notice possible that such disclosure is or
may be required, (2) reasonably cooperate with the Company and its Affiliates,
at the Company’s expense, in protecting, to the maximum extent legally
permitted, the confidential or proprietary nature of such Confidential
Information and (3) disclose only that Confidential Information which he is
legally required to disclose), (iii) disclosing information that has been or is
hereafter made public through no act or omission of the Employee in violation of
this Agreement or any other confidentiality obligation or duty owed to the
Company or its Affiliates, (iv) disclosing information and documents to his
attorney or tax adviser for the purpose of securing legal or tax advice
(provided that such Persons agree to keep such information confidential) or (v)
disclosing only the post-employment restrictions in this Agreement in confidence
to any potential new employer. The Employee shall take all actions necessary to
protect the integrity of the business plans, customer lists, statistical data
and compilations, agreements, contracts, manuals or other materials, in whatever
form, of the Company and its Affiliates that contain Confidential Information,
and upon the termination of the Employee’s employment, the Employee agrees that
all Confidential Information in his possession or under his control, directly or
indirectly, that is in writing, computer generated or other tangible form
(together with all duplicates thereof) will forthwith be returned to the Company
and will not be retained by the Employee or furnished to any Person, either by
sample, facsimile, film, audio or video cassette, electronic data, verbal
communication or any other means of communication. The Employee agrees that the
provisions of this Section 6 are reasonable and necessary to protect the
proprietary rights of the Company and its Affiliates in the Confidential
Information and trade secrets, goodwill and reputation. In addition, the terms
and conditions of this Agreement shall remain strictly confidential, and the
Employee shall not disclose the terms and conditions hereof to any Person, other
than immediate family members, legal advisors or personal tax or financial
advisors, provided that each such Person agrees to keep such terms and
conditions confidential.
(b)Non-Competition. The Employee shall not, during the Term and for a period of
12 months thereafter (the “Non-Compete Period”), directly or indirectly, whether
for himself or on behalf of any other Person, engage in, own, manage, operate,
advise, provide financing to, control or participate in the ownership,
management or control of, or be connected as an officer, employee, partner,
director, or otherwise with, or have any financial interest (whether as a
stockholder, director, officer, partner, consultant, proprietor, agent or
otherwise) in, or aid or assist anyone else in the conduct of, any business that
competes, directly or indirectly, with the Company or any of its Affiliates in
the Business or is otherwise engaged in activities competitive with the Company
or any of its Affiliates in the Business, in any jurisdiction in the United
States of America (including, without limitation, Washington D.C. and the states
of New York, Pennsylvania, Florida, New Jersey, Connecticut, Massachusetts,
Georgia, Las Vegas, Arizona and California) or any other country in the world
where the Company or any of its Affiliates are then engaged in the Business (the
“Restricted Area”). Notwithstanding the foregoing, in the event of termination
without Cause or for Good Reason, Employee shall have the right to compete
against the Company with a fast casual Business without violating this
Agreement; provided, however, that, in such event, Employee shall not be
entitled to any amounts set forth in Section 5(b)(i) on or after the date
Employee first competes in the fast casual Business.





--------------------------------------------------------------------------------





The Employee agrees that the Restricted Area is reasonable taking into
consideration the nature and scope of the operations of the Company and its
Affiliates in the Business and the Employee’s role in such operations. It shall
not be a violation of this Section 6(b) for the Employee to own less than 1% of
the outstanding shares of a corporation that is engaged in the Business whose
shares are listed on a national stock exchange or traded in accordance with the
automated quotation system of the National Association of Securities Dealers.
(c)Non-Solicitation. The Employee shall not, during the Non-Compete Period,
either directly or indirectly, and whether for himself or on behalf of any other
Person; (i) seek to persuade any employee or consultant of the Company or any of
its Affiliates to discontinue or diminish his or her status or employment
therewith or seek to persuade any employee, former employee (who was employed by
the Company or any of its Affiliates at any time during the 12-month period
prior to the termination of the Employee’s employment with the Company), or
exclusive consultant of the Company or any of its Affiliates to become employed
or to provide consulting or contract services to a business competitive with the
Company or its Affiliates in the Business; (ii) solicit, employ or engage, or
cause to be solicited, employed, or engaged, any person who is or was employed
by the Company or any of its Affiliates at any time during the 12-month period
prior to the termination of the Employee’s employment with the Company; or (iii)
solicit, encourage, or induce any contractor, agent, client, customer, supplier,
or the like of the Company or any of its Affiliates to terminate or diminish
its/his relationship with, the Company or any of its Affiliates, or to refrain
from entering into a relationship with the Company or any of its Affiliates,
including, without limitation, any prospective contact, contractor, agent,
client, customer, or the like of the Company or any of its Affiliates; provided,
however, that the foregoing shall not prohibit the Employee from placing any
general advertisements for employees so long as such general advertisements are
not directed to any employees of the Company or any of its Affiliates (provided
that the Employee may not, during the time periods set forth in this Section
6(c), hire or engage any such Person who responds to such general
advertisement).
(d)Non-Disparagement. The Employee agrees not to disparage the Company, any of
its products or practices, or any of its directors, officers, agents,
representatives, partners, members, equity holders or Affiliates, either orally
or in writing, at any time, and the Company agrees to instruct its directors and
officers as of the Date of Termination not to disparage the Employee, either
orally or in writing, at any time; provided that the Employee, the Company and
the Company’s directors and officers may confer in confidence with their
respective legal representatives and make truthful statements as required by
law.
(e)Return of Company Property. On the date of the Employee’s termination of
employment with the Company for any reason, the Employee shall return all
property belonging to the Company or its Affiliates (including, but not limited
to, any Company-provided laptops, computers, cell phones, wireless electronic
mail devices or other equipment, or documents and property belonging to the
Company). The Employee may retain his rolodex and similar books, provided that
such items only include contact information.
(f)Remedies. In addition to whatever other rights and remedies the Company and
its Affiliates may have at equity or in law (including, without limitation, the
right to seek monetary damages), if the Employee breaches any of the provisions
contained in this Section 6, (i) the Company shall have the right immediately to
terminate the Employee’s right to any amounts payable under this Agreement and
(ii) the Company and its Affiliates shall have the right to injunctive relief,
without the requirement to prove actual damages or to post any bond or other
security, and to obtain the costs and reasonable attorneys’ fees they incur in
enforcing their rights under this Agreement. The Employee acknowledges that (A)
his breach of this Section 6 would cause irreparable injury to the Company
and/or its Affiliates, (B) money damages alone would not provide an adequate
remedy for the Company or its Affiliates, (C) his services to the Company are
special, unique and extraordinary, and (D) the restrictions in this Section 6
(x) are no greater than required to protect the Company’s legitimate protectable
interests (including, without limitation, the Confidential





--------------------------------------------------------------------------------





Information and the Company’s goodwill), (y) do not impose undue hardship on the
Employee, and (z) are reasonable in duration and geographic scope. The Employee
further acknowledges that (I) any breach or claimed breach of the provisions set
forth in this Agreement shall not be a defense to enforcement of the
restrictions set forth in this Section 6 and (II) the circumstances of the
Employee’s termination of employment with the Company shall have no impact on
his obligations under this Section 6.
(g)Blue Pencil. In the event the terms of this Section 6 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.
(h)Tolling During Periods Of Breach. The Employee, Shake Shack and the
Partnership agree and intend that the Employee’s obligations under this Section
6 be tolled during any period that the Employee is in breach of any of the
obligations under this Section 6, so that the Company and each Affiliate of the
Company are provided with the full benefit of the restrictive periods set forth
herein.
(i)Third Party Beneficiary. The Company and each Affiliate of the Company are
intended third party beneficiaries of the terms of this Section 6 and shall have
the right to enforce the provisions of this Section 6 as if they were a party
hereto.
(j)Survival. The Employee’s obligations under this Section 6 shall survive the
termination of this Agreement and the termination of his employment with the
Company.
7.Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Employee may not assign the
Employee’s rights or obligations under this Agreement to any individual or
entity. This Agreement shall be binding upon and inure to the benefit of the
Company, the Employee and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.
8.Governing Law; Venue. All issues and questions concerning the application,
construction, validity, interpretation and enforcement of this Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any principles of conflicts of law, whether
of the State of Delaware or any other jurisdiction. Each of the parties hereto
agrees that any legal action or proceeding with respect to this Agreement shall
be brought exclusively in the Chancery Court of New Castle County, Delaware or
the federal courts of the United States of America for the District of Delaware,
unless the parties to any such action or dispute mutually agree to waive this
provision. By execution and delivery of this Agreement, each of the parties
hereto irrevocably consents to service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, or by recognized
express carrier or delivery service, to the applicable party at his, her or its
address referred to herein. Each of the parties hereto irrevocably waives any
objection which he, she or it may now or hereafter have to the laying of venue
of any of the aforementioned actions or proceedings arising out of or in
connection with this Agreement, or any related agreement, certificate or
instrument referred to above, brought in the courts referred to above and hereby
further irrevocably waives and agrees, to the fullest extent permitted by
applicable law, not to plead or claim in any such court that any





--------------------------------------------------------------------------------





such action or proceeding brought in any such court has been brought in any
inconvenient forum. Nothing herein shall affect the right of any party to serve
process in any other manner permitted by law.
9.Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
10.Notices. Any notice, request, claim, demand, document and other communication
hereunder to any party hereto shall be effective upon receipt (or refusal of
receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, to the following
address (or at any other address as any party hereto shall have specified by
notice in writing to the other party hereto):
(a)If to the Company:
Shake Shack Inc.
24 Union Square East, 5th Floor
New York, NY 10003
Attn: Jeff Uttz, Chief Financial Officer
Email: juttz@shakeshack.com
Phone: 646-747-7358


(b)If to the Employee, at the address set forth on the signature page hereto.


11.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
12.Entire Agreement. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) is
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of the Employee by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, any term sheet or offer letter). The parties hereto further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.
13.Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Employee and a duly
authorized officer of Shake Shack and the Partnership, which expressly
identifies the amended provision of this Agreement. The Employee or a duly
authorized officer of Shake Shack or the Partnership may waive compliance by the
other party or parties hereto with any provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure to comply or perform. No failure to exercise and
no delay in exercising any right, remedy, or power hereunder shall preclude any
other or further exercise of any other right, remedy, or power provided herein
or by law or in equity.
14.No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.





--------------------------------------------------------------------------------





15.Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party hereto shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) ”includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the Persons referred to may require.
16.Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
17.Withholding. The Company and its Affiliates shall be entitled to withhold
from any amounts payable under this Agreement, any federal, state, local or
foreign withholding or other taxes or charges which the Company or any of its
Affiliates is required to withhold. The Company and its Affiliates shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.
18.Absence of Conflicts; Employee Acknowledgement; Confidentiality. The Employee
hereby represents that from and after the Effective Date the performance of the
Employee’s duties hereunder will not breach any other agreement to which the
Employee is a party. The Employee acknowledges that the Employee has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company or any of its
Affiliates other than those contained in writing herein, and has entered into
this Agreement freely based on the Employee’s own judgment. The Employee agrees
not to disclose the terms or existence of this Agreement to any Person unless
the Company agrees to such disclosure in advance and in writing; provided that
the Employee may, without such permission, make such disclosures as are required
by applicable law, including disclosures to taxing agencies, and disclose the
terms of this Agreement to the Employee’s attorney(s), accountant(s), tax
advisor(s), and other professional service provider(s), and to members of the
Employee’s immediate family, as reasonably necessary; provided, further, that
the Employee instructs such Person(s) that the terms of this Agreement are
strictly confidential and are not to be revealed to anyone else except as
required by applicable law.
19.Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued prior to such
expiration or termination (including, without limitation, pursuant to the
provisions of Section 6 hereof).
20.Section 409A.
(a)General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by,





--------------------------------------------------------------------------------





Section 409A. Notwithstanding any provision of this Agreement to the contrary,
in the event that the Company determines that any amounts payable hereunder will
be immediately taxable to the Employee under Section 409A, the Company reserves
the right (without any obligation to do so or to indemnify the Employee for
failure to do so) to (i) adopt such amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company determines to be necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, to
preserve the economic benefits of this Agreement and to avoid less favorable
accounting or tax consequences for the Company and/or (ii) take such other
actions as the Company determines to be necessary or appropriate to exempt the
amounts payable hereunder from Section 409A or to comply with the requirements
of Section 409A and thereby avoid the application of penalty taxes thereunder.
Notwithstanding anything herein to the contrary, in no event shall any liability
for failure to comply with the requirements of Section 409A be transferred from
the Employee or any other individual to the Company or any of its Affiliates,
employees or agents pursuant to the terms of this Agreement or otherwise.
(b)Separation from Service under Section 409A. Notwithstanding any provision to
the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 5(b) unless the termination of the Employee’s employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; (ii) for purposes of Section 409A, the
Employee’s right to receive installment payments pursuant to Section 5(b) shall
be treated as a right to receive a series of separate and distinct payments; and
(iii) to the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, such reimbursement or
benefit shall be provided no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The amount of any in-kind benefits provided in one year shall not affect
the amount of in-kind benefits provided in any other year. Notwithstanding any
provision to the contrary in this Agreement, if the Employee is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which the Employee is entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Employee’s termination
benefits shall not be provided to the Employee prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Employee’s
“separation from service” with the Company (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) or (B) the date of
the Employee’s death; upon the earlier of such dates, all payments deferred
pursuant to this sentence shall be paid in a lump sum to the Employee, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.
(c)Release. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of the Employee’s
termination of employment are subject to the Employee’s execution, delivery and
non-revocation of a Release, (i) the Company shall deliver the Release to the
Employee within 7 days following the Date of Termination, and (ii) if the
Employee fails to execute the Release on or prior to the Release Expiration Date
(as defined below) or timely revokes his acceptance of the Release thereafter,
the Employee shall not be entitled to any payments or benefits otherwise
conditioned on the Release. For purposes of this Section 20(c), “Release
Expiration Date” shall mean the date that is 21 days following the date upon
which the Company timely delivers the Release to the Employee, or, in the event
that the Employee’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is 45 days
following such delivery date. To the extent that any payments of nonqualified
deferred compensation (within the meaning of Section 409A) due under this
Agreement as a result of the





--------------------------------------------------------------------------------





Employee’s termination of employment are delayed pursuant to Section 5(b) and
this Section 20(c), such amounts shall be paid in a lump sum on the first
payroll date to occur on or after the 60th day following the Date of
Termination, provided that, as of such 60th day, the Employee has executed and
has not revoked the Release (and any applicable revocation period has expired).
21.Compensation Recovery Policy. The Employee acknowledges and agrees that, to
the extent the Company adopts any clawback or similar policy pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, and any
rules and regulations promulgated thereunder, he shall take all action necessary
or appropriate to comply with such policy (including, without limitation,
entering into any further agreements, amendments or policies necessary or
appropriate to implement and/or enforce such policy).


[Signature pages follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date and year first above written, effective as of the Effective Date.


 
 
 
SHAKE SHACK
 
 
 
 
SHAKE SHACK INC.
 
 
 
By:
/s/ Jeff Uttz
 
 
 
Name:
Jeff Uttz
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
PARTNERSHIP
 
 
 
 
SSE HOLDINGS, LLC
 
 
 
By:
/s/ Jeff Uttz
 
 
 
Name:
Jeff Uttz
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
By:
/s/ Ronald Palmese Jr.
 
 
 
 
Ronald Palmese, Jr.
 
 
 
 
 
 
 
 
 
Residence Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






